Name: Council Regulation (EU) 2018/1070 of 26 July 2018 amending Regulation (EU) 2017/1970 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 31.7.2018 EN Official Journal of the European Union L 194/21 COUNCIL REGULATION (EU) 2018/1070 of 26 July 2018 amending Regulation (EU) 2017/1970 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2017/1970 (1) establishes, among others, the fishing opportunities for herring in ICES Subdivisions 30-31 (the Gulf of Bothnia herring stock) in accordance with Regulation (EU) 2016/1139 of the European Parliament and of the Council (2). (2) Regulation (EU) 2016/1139 has been amended by Regulation (EU) 2018/976 of the European Parliament and of the Council (3) as regards the Gulf of Bothnia herring stock, taking into account the latest scientific information provided by ICES. (3) Following that amendment to Regulation (EU) 2016/1139, the fishing opportunities for the Gulf of Bothnia herring stock should be increased. (4) Regulation (EU) 2017/1970 should therefore be amended accordingly. (5) The main season for the herring fishery using trap nets starts in May. In order for Member States to allocate the fishing opportunities at national level as soon as possible, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulatio (EU) 2017/1970, the entry for herring in ICES Subdivisions 30-31 is replaced by the following: Species: Herring Clupea harengus Zone: Subdivisions 30-31 (HER/30/31.) Finland 78 351 Sweden 17 215 Union 95 566 TAC 95 566 Analytical TAC&#x2019; Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2018. For the Council The President G. BLÃ MEL (1) Council Regulation (EU) 2017/1970 of 27 October 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2017/127 (OJ L 281, 31.10.2017, p. 1). (2) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1). (3) Regulation (EU) 2018/976 of the European Parliament and of the Council of 4 July 2018 amending Regulation (EU) 2016/1139 as regards fishing mortality ranges and safeguard levels for certain herring stocks in the Baltic Sea (OJ L 179, 16.7.2018, p. 76).